Citation Nr: 1629593	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA Dependents Educational Assistance (DEA) benefits, including whether the overpayment was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Air Force from June 1989 to May 1996.  The appellant in the instant case is the Veteran's ex-stepdaughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the Board at a December 2015 hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The appellant, whose mother was then validly married to the Veteran, was awarded VA DEA benefits in May 2008.

2. In June 2008, the Veteran informed VA that his divorce from the appellant's mother would be effective July [redacted], 2008; this notice specifically discussed his stepchildren's DEA benefits.

3. In September and December 2008, VA received enrollment certification from the appellant's educational institution, and VA subsequently awarded DEA benefits.

4. In January 2013, VA notified the appellant that the September and December 2008 payments were erroneous, and which created an overpayment in the amount of $7,232.87.

5. As VA had been previously informed of the appellant's mother's and stepfather's July 2008 divorce, the erroneous payment of DEA benefits in September and December 2008 was due solely to VA error.


CONCLUSION OF LAW

The overpayment of DEA benefits based on the appellant's former status as the Veteran's dependent was not properly created; the erroneous award of DEA benefits in the amount of $7,232.87 was due to sole VA error.  38 U.S.C.A. §§ 3501, 3531, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.500, 21.3130, 21.3135 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) do not apply to claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see also Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)).  In any event, in light of the favorable decision as it relates to the issue of the whether a debt was validly created, no further discussion of notification or assistance is necessary at this point.


	(CONTINUED ON NEXT PAGE)

Analysis

In approximately April 2008, the appellant applied for DEA benefits under 38 U.S.C.A. Chapter 35.  In May 2008, the Regional Office (RO) determined the appellant was eligible for DEA benefits, as she was then the Veteran's dependent stepdaughter, and awarded 45 months of full time entitlement to DEA benefits.  After the May 2008 award, but before the appellant's attendance at an educational institution, the Veteran and the appellant's mother divorced, thus removing the appellant as a dependent of the Veteran.  Nevertheless, the appellant's educational institution reported her attendance in September and December 2008 and, in both instances, VA awarded DEA benefits.  In January 2013, VA terminated the appellant's DEA award, effective August 25, 2008, and created an overpayment of $7,232.87.  The appellant asserts this overpayment is invalid or, in the alternative, should be waived based on financial hardship.

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court has noted that "when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

According to an April 2013 statement of the case (SOC), VA received notice of the Veteran's and the appellant's mother's July 2008 divorce in December 2012.  The RO determined that the overpayment was validly created, as the appellant was no longer the Veteran's dependent at the time of the September and December 2008 payments of DEA benefits, and declined to waive the overpayment on the grounds of bad faith, noting that the appellant had a responsibility to report the change in her dependency status and did not do so.

However, a review of the record indicates the appellant's mother reported her separation from the Veteran in May 2008.  See May 2008 Statement in Support of Claim.  In addition, a June 2008 Report of Contact indicates that the Veteran informed the RO that his divorce from the appellant's mother would be finalized on July [redacted], 2008, and wished to avoid an overpayment due to the loss of his spouse and stepchildren claimed as dependents on his VA benefits.  This Report of Contact specifically discusses that the Veteran's then-stepchildren were in receipt of Chapter 35 (DEA) education benefits.

In considering the validity of the overpayment, the Board initially notes that the electronic claims file does not contain all of the documents associated with this appeal.  For instance, the appellant's application for DEA benefits as well as the May 2008 notification letter awarding the appellant's DEA benefits are unavailable for the Board's review.  Relevant statutory provisions state that VA shall notify the parent or guardian or eligible person (if the person has attained legal majority) of the provisional approval or of the disapproval of the application of DEA benefits.  See 38 U.S.C.A. § 3513 (West 2014).  While the appellant had reached the age of 18 in April 2008, as the May 2008 award letter is unavailable for review, the Board cannot definitively determine whether this notice was separately provided to the appellant, or only to the Veteran.  Absent evidence to the contrary, and resolving doubt in the appellant's favor, the Board finds that she did not receive her own notification of the DEA award.  If the appellant herself was not provided a copy of the May 2008 notification letter, it follows that she was not provided, and may not be presumed to have been aware, of her duty to notify VA of any change in dependency status.  

After a review of the record as discussed above, the Board finds that the appellant did not act or fail to act in any manner to cause this overpayment, nor could she have had knowledge that the payment of DEA benefits in September and December 2008 were erroneous.  There is no evidence of record that the appellant was notified of her duty to notify VA of any change in dependency status.  Further, as she testified at the December 2015 Board hearing and is reflected by the April 2013 SOC, it was her educational institution which certified her attendance to VA, on which VA relied in paying DEA benefits in September and December 2008.  Finally, contrary to the findings of the April 2013 SOC, and in keeping with his obligations, the Veteran notified VA of his pending divorce in June 2008, specifically informing VA his then-stepchildren were in receipt of Chapter 35 education benefits.  Therefore, regardless of any action or inaction on the appellant's part, VA was made aware of the change in her dependency status well before the September and December 2008 DEA payments were awarded.  Therefore, based on the evidence of record, and resolving all doubt in the appellant's favor, it follows that the overpayment was due to sole VA administrative error.  As such, the overpayment was not properly created, and the appeal is granted.




	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of DEA benefits in the amount of $7,232.87 was not properly created; the appeal is granted.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


